Andrews, C. J.
This case depends upon the construction of section 3010 of the General Statutes, which is:—
“ The foreclosure of a mortgage shall be a bar to any further *258action upon the mortgage debt, note or obligation, unless the person or persons who are liable for the payment thereof are made parties to such foreclosure.” If this statute applies to the mortgage of personal property in the same way that it applies to a mortgage of real estate, then there is no error in the judgment of the Superior Court; otherwise there is error.
At page 440 of the second volume of Swift’s System the law is stated to be, that if the mortgagee forecloses the right of redemption he takes the thing mortgaged out of the nature of a pledge and appropriates it in payment, and it will discharge the bond or note. In The Derby Bank v. Landon, 3 Conn., 62, Judge Hosmer, in giving the opinion, said:— “ In this state it has long been established law that a foreclosure and consequent possession is in the nature of a satisfaction of the debt secured by the mortgage. It is deemed an appropriation of the thing pledged in payment of the demand for which it was security.” This decision was approved in Swift v. Edson, 5 Conn., 535, and in Bassett v. Mason, 18 Conn., 136. “ If the mortgagee proceeds by bill for the technical foreclosure,-the estate becomes his property-in the character of a purchaser, and the general understanding formerly was that by taking the pledge to himself he took it in satisfaction of the debt.” 4 Kent’s Com., 182.
This rule of the law probably proceeded upon the known disposition of creditors to exact full security for their debts. In the ordinary experience of mankind security of greater value than the debt was required before credit would be extended ; and it was only just that when a creditor took possession of the property pledged he should be deemed to have taken it in full discharge of the demand for which it was security. But as in some cases the property pledged might be of less value than the debt, the legislature in 1833 enacted “ that the foreclosure of any mortgage shall not preclude the mortgage creditor from recovering in any appropriate action so much of the claim or demand to secure which said mortgage was given as the property mortgaged shall be insufficient in value, estimated at the expiration of the time *259limited for redemption, to satisfy; ” and “ that bringing an action by such creditor upon his claim or demand of the foreclosure obtained, shall not open the foreclosure, but the value of the property mortgaged, at the expiration of the time limited for redemption, shall be ascertained by the court before which such action is pending; and the plaintiff in such action shall recover only so much as his claim or demand exceeds in amount the value of said mortgaged property.” Public Acts of 1838, chap. 18.
Under this law great hardship and injustice was very likely to be inflicted upon persons remotely liable on the mortgage debt, who, without knowledge that the property had been foreclosed, might be sued long after the foreclosure, and when the value of the property mortgaged was difficult to be proved ; and sometimes when subsequent grantees of the property had promised to assume and pay the mortgage debt.
The section"3010 of the statutes, which is the one above quoted, was passed in 1878. This was plainly intended by the legislature to be a return to the original law of this state, namely, that the foreclosure of a mortgage should operate as a payment of the debt to secure which the mortgage was given, unless the creditor chose to make all the persons liable for the payment of such debt parties to-the foreclosure proceedings. As to all such persons not made parpes the act of 1878 is a repeal of the act of 1833 and a re-enactment of the prior law. This court in Windham County Nat. Bank v. Himes, 55 Conn., 435, contrasting these two statutes said:—“ The statute of 1878 provides that no suit shall be brought against any person who was not made a party to the foreclosure suit. The former statute allowed such a suit, and of course to that extent is repealed.” See also Curtiss v. Hazen, 56 Conn., 146.
These statutes now afford justice to every one. If the mortgagee is not willing to take the property mortgaged as full payment for his debt he has only to make all the persons to whom he may wish to resort for further payment parties to his foreclosure suit. If he neglects to do this it does him no harm to assume that the security is equal in value to the *260amount of the debt. And on the other hand, the persons liable to pay the mortgage debt being cited in have full opportunity to protect their own interests.
A second section in the act of 1878 provided for an appraisal of the mortgaged property within ten days after the time limited for redemption. Prom this the appellant has argued that the sole intent of the legislature was to establish a speedy and certain method to ascertain the value of the property in order to fix the deficiency, if any, which must be paid by the parties personally liable on the mortgage debt. But the argument wholly overlooks the first section, which has application to persons not made parties to the foreclosure suit and as to whom there is no occasion to ascertain the value of the mortgaged property. As to these persons there is no insufficiency: for as to them the debt is paid in full. It is only the persons who are made parties to the suit to whom the second section applies; and as to them the provisions of the act of 1833 are not repealed. Windham Co Nat. Bank v. Himes, 55 Conn., 435.
Another argument urged by the appellant is, that a decree for the sale of mortgaged property is not a foreclosure in the sense in which that word is used in the quoted section of the statutes. A foreclosure is any proceeding by which the mortgagor’s equity of redemption in the property is cut off beyond possibility of recall. 2 Black. Com., 159; Powell on Mortgages, 1040; Puffer v. Clark, 7 Allen, 85; Pomeroy’s Equity, § 1227; 3 Washburn’s Real Prop., 237; Anderson’s Dictionary of the Law,-and Bouvier’s Dictionary, ad verbum; Goodman v. White, 26 Conn., 322.
The word “foreclosure” in the quoted section is undoubtedly used in the sense of the definition. Any proceeding then winch cuts off the mortgagor’s equity of redemption in the mortgaged property beyond recall would be a foreclosure in the sense of this statute. That a decree for the sale of mortgaged property, such as was had in this case, does so cut off the mortgagor’s equity of redemption in it beyond possibility of recall, is not open to question. Section 3016, of the statutes, under which the sale was decreed, *261provides that the property shall be sold free from all subsequent incumbrances.
The only equitable remedies of the mortgagee for enforcing the lien of the mortgage when it has become due, are “strict foreclosure” and “foreclosure by judicial sale”; the latter of which is by far the most common in this country. In a note under page 216, volume second, 4th ed. of Wash-bum’s Real Property, the statutes of all the states respecting the foreclosure of mortgages are collated. There is a similar collection of these statutes in 2 Hilliard on Mortgages, chap. 27, pages 43-87. By a reference to these it appears that in almost all the states foreclosure b} a sale is the practice, and the strict foreclosure without any opportunity for a sale of the property, either by the direct decree of the court or upon an execution, is unknown except in two or three of the states. In view of this almost unanimous usage it would seem idle to claim that a decree of sale is not a foreclosure.
It is further argued that the statute in question was not intended to include mortgages of personal property. We cannot assent to this claim. That this statute uses the word “mortgage” in its ordinary meaning cannot be questioned. It intends to speak of a contract by which a debtor, while retaining the possession of his property, conveys the legal title in it to his creditor as security for the debt and conditioned to be void upon payment of the debt. Such a contract is a mortgage. De Wolf v. Sprague Mfg. Co., 49 Conn., 319. And it makes no difference whether the property so conveyed is real estate or is personal property. In this state the contract by which personal property is mortgaged is required to be precisely like one by which real estate is mortgaged. Each must be by a deed describing the property conveyed and containing a defeasance, and a mortgage deed of personal property must be executed, acknowledged and recorded in the same way as is the mortgage of real estate. “ The natural import of the words of any legislative act according to the common use of them when applied to' the subject matter of the act, is to be considered as express *262ing the legislative intent.” Opinion of the Justices, 7 Mass., 528; Higley v. Bunce, 10 Conn., 441. Nor is there anything in this statute to indicate that the word “ foreclosure ” is not used in its ordinary meaning. As above shown a foreclosure is that proceeding which cuts off the mortgagor’s equity of redemption in the property mortgaged, and obviously is not affected by the kind of property which is the subject of the mortgage. It does not mean one thing when the property mortgaged is real estate and another thing when the property mortgaged is personalty.
•In this opinion Pbentice and J. M. Hall, Js., concurred.